 MONTAUK IRON & STEEL CORP.181Montauk Iron & Steel Corp.andLouis A. Ferland -Local 815, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,IndependentandLouis A. Ferland.Cases Nos. 2-CA-6701 and P-CB-2598. Janis-,ary 10, 1962SUPPLEMENTAL DECISION AND ORDEROn June 3,1960, the Board issued a Decision and Order in the above-entitled consolidatedcases,finding that the Respondent Employer andthe Respondent Union had discriminated against Louis A. Ferlandin violation, respectively, of Section 8(a) (1) and (3) and Section8(b) (1) (A) and (2) of the National Labor Relations Act,' and di-rected them, jointly and severally, to make him whole for his resultinglossof pay.On September 1, 1960, the Respondent Employer paidFerland the sum of $234.78.Thereafter, the Board's Order was en-forced by the United States Court of Appeals for the Second Circuit,'which entered a decree on May 10, 1961, directing the RespondentUnion to make Ferland whole for any loss of pay suffered by reasonof the discrimination against him.'On June 22, 1961, the Regional Director for the Second Regionissued a backpay specification, and, on July 6, 1961, the RespondentUnion filed an answer thereto.Upon appropriate notice issued by theRegional Director, a hearing was held before Trial Examiner C. W.Whittemore for the purpose of determining the amount of backpaydue to Ferland from the Respondent Union.On October 25, 1961, the Trial Examiner issued his Supplemental,Intermediate Report, which is attached hereto.Thereafter, the Re-spondent Union filed exceptions to the Supplemental IntermediateReport.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in these cases to a three-member panel[Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Supplemental Intermediate Reportand the exceptions thereto, and hereby, adopts'the findings, conclu- `'sions,and recommendations of the Trial Examiner.The Trial Examiner found that Ferland's net pay duewas $469.56,that the Respondent Employer had paid him $234.78, onehalf the netbackpay due, and that theRespondentUnion must also pay him $234.78.1127 NLRB 993.-9 290 F. 2d 99.135 NLRB No. 26. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its exceptions to the Supplemental Intermediate Report, the Re-spondent Union contends for the first time that it should not be re-quired to pay any backpay to Ferland because he failed to adduce proofOn the record that he attempted to mitigate the damages suffered byreason of the discrimination against him by making a reasonable effortto find work during the backpay period. It is well established, how-ever, that the burden was on the Respondent Union herein to showthat Ferland willfully incurred loss of earnings.'Ferland appearedas a witness at the hearing, and, in response to the Respondent Union'squestions, testified that he registered for unemployment compensationthe day after his discharge and requested employment, that he receivedunemployment compensation, and that during the 51/2-week backpayperiod he looked for work at two establishments and through Local 455,InternationalAssociation of Bridge, Structural, and OrnamentalIronworkers, AFL-CIO. There is also testimony that the latter union"got him a job as soon as [it] could," which was not until after theexpiration of the backpay period.Under these circumstances, we findthat the Respondent Union failed to prove that Ferland willfully in-curred loss of earnings'Accordingly, we find, in agreement with theTrial Examiner, that the Respondent Union must pay Ferland back-pay in the amount of $234.78.ORDEROn the basis of the foregoing Supplemental Decision and the entirerecord in these cases, the National Labor Relations Board herebyorders that Respondent Local 815, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen, and Helpers of America, In-dependent, its officers, representatives, and agents shall pay to Louis A.Ferland net backpay in the amount of $234.78.3 Ozark Hardwood Company,119 NLRB 1130, 1134-1135, enfd. 282 F. 2d 1 (C A 8) ;Alaska Chapter of the Associated General Contractors of America, Inc.,119 NLRB 663,footnote 21.4Ozark Hardwood Company, supra,at 1135.SUPPLEMENTAL INTERMEDIATE REPORTSTATEMENT OF THE CASEOn June 30,1960,the National Labor Relations Board issued its Decision andOrder (127 NLRB 993) in the above-entitled consolidated cases directing,inter alia,that the Respondents Montauk and Local 815 jointly and severally make wholeLouis A. Ferland for his losses resulting from unfair labor practices engaged in bythe Respondents in violation of Section 8(b)(2) and(8)(a)(3) of the NationalLabor Relations Act, as amended.On September 1, 1960,the Respondent Montaukpaid to Ferland the sum of $234.78.On May 10, 1961, the Court of Appeals forthe Second Circuit entered its decree enforcing in full the Board'sOrder against theRespondent Local 815.A controversy having arisen concerning the amount of backpay due, the RegionalDirector for the Second Region on June 22,1961, issued, pursuant to Section 102.52 MONTAUK IRON & STEEL CORP.183of the Board'sRules and Regulations,Series 8, his backpay specifications.On thesame date the said Regional Director issued and served a notice of hearing on theallegations of the said backpay specifications.On July 6,1961,the RespondentUnion filed its answer to the said backpay specifications.Pursuant to the notice of hearing,a hearing was held in New York,New York, onOctober 6, 1961, before the duly designated Trial Examiner.The Regional Director and the Respondent Union were represented by counseland were afforded full opportunity to present evidence pertinent to the allegationsof the backpay specifications.Oral argument and the filing of briefs were waived.From the record thus made, from the admissions in the answer,from concessionsby counsel for the Respondent Union during the hearing, and from his observationof the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.Ferland's backpay period began June 25, 1959, and ended August 4, 1959,a period of 5 weeks and 3 days.2.Ferland's rate of pay immediately prior to the unfair labor practice againsthim was $22 a day; absent discrimination he would have been paid at this ratethroughout the entire backpay period.3.An appropriatemeasureof the number of days which Ferland would haveworked each week during the backpay period is the average of the number of daysworked by all the flame cutters employed by Montauk during each week of thesaid period.4.The average number of days worked by the said flame cutters during thebackpay period is 5 days a week.5.Ferland's gross backpay is determined by multiplying the number of daysapplicable to the backpay period by the wage rate he would have received duringsuch period.6.Net backpay is the difference between gross backpay and interim earnings.7.At the time of his discharge, Montauk paid Ferland $110, which constitutesinterim earnings.8.Ferland received $36.44 from Montauk for certain work performed by himon July 13 and 14,1959,which amount constitutes interim earnings.'9.Ferland's grossbackpay is $616.210.Ferland's net backpay due was $469.56.311.The Respondent Montauk has paid Ferland $234.78, one-half the net back-pay due.12.The Respondent Union's obligation, under the backpay order, amounts to$234.78.CONCLUSIONS AND RECOMMENDATIONSUpon the foregoing findings of fact,and upon the entire record,the Trial Examinerconcludes that the Respondent Union,tomake employee Ferland whole and thuscomply with the Board and court order, should pay him the sum of $234.78.The Trial Examiner therefore recommends that the Respondent Local 815,Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Independent,itsofficers,agents, representatives,successors,and assigns,shall, upon receipt of these recommendations, pay Louis A. Ferland the sum of$234.78.4It is further recommended that unless the said Respondent Union notifies theRegional Director for the Second Region,in writing,within 20 days from the dateof the receipt of this Supplemental Intermediate Report that it will comply, theNational Labor Relations Board issue an order requiring compliance.1 All of the findings numbered 1 through 8 are based upon allegations of the specifica-tions as admitted in the answer or by counsel for the Union during the hearing'The answer denies this allegation but counsel for the Union offered no evidence toquestion the accuracy of the computation, and admitted the factors and method of suchcomputation8 Althoughthe answer denies this allegation,the same counsel adduced no evidence todisturb the amount of interim earnings or the correctness of the computation.4 From this amount, of course, should be deducted tax withholding required by Federaland State laws